    Case 7:15-cv-00456-MFU-RSB Document 212 Filed 08/20/21 Page 1 of 1 Pageid#: 2333
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Western District
                                                    __________ District of
                                                                        of Virginia
                                                                           __________

                      RACHAEL L. COOK                                 )
                             Plaintiff                                )
                                v.                                    )       Civil Action No. 7:15CV00456
                 JOHN RICHARD BLAZER                                  )
                            Defendant                                 )

                                              JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

u the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                             dollars ($               ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of             % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
u              thatplaintiffRachaelL.Cook,recoverIURPGHIHQGDQW%OD]HU$50,000incompensatorydamages$255,000
               inpunitivedamagesprejudgmentinterestattKerateof6%annuallyfrom5/15/2013onapartofthe
               principalcompensatorysum 25,000 ,SOXVpostjudgmentinterestatWKHOHJDOUDWH86&XQWLO   .
               SDLG.
This action was (check one):

✔
u tried by a jury with Judge             Michael F. Urbanski, Chief United States District Judge       presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                           without a jury and the above decision
was reached.

u decided by Judge                                                                              on a motion for

                                                                                                                                      .

Date:     8/20/2021                                                          CLERK OF COURT



                                                                                           Signature of Clerk or Deputy Clerk
